t c memo united_states tax_court newby's plastering inc petitioner v commissioner of internal revenue respondent docket no filed date helen l simpson for petitioner kay hill for respondent memorandum opinion laro judge petitioner petitioned the court to redetermine respondent's determination of the following additions to its federal_income_tax a dollar_figure addition under sec_6651 a dollar_figure addition under sec_6651 and a dollar_figure addition under sec_6655 we decide sua sponte whether we have jurisdiction to decide whether petitioner is liable for these additions to tax we hold we do not section references are to the internal_revenue_code in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure petitioner's principal_place_of_business was in anchorage alaska when it petitioned the court background petitioner filed a federal_income_tax return on date on date respondent issued petitioner a notice_of_deficiency reflecting a determination that petitioner was liable for the three additions to tax mentioned above respondent did not determine and the notice_of_deficiency did not assert that petitioner had a deficiency in its federal_income_tax petitioner timely petitioned the court with respect to the notice_of_deficiency alleging in the petition that it was not liable for the additions to tax determined by respondent the petition did not allege and petitioner does not assert in this proceeding that it overpaid its federal_income_tax discussion this court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 we acquire jurisdiction when the commissioner issues to a taxpayer a notice_of_deficiency that reflects a deficiency in respect of any_tax imposed by subtitle a or b sec_6212 and the taxpayer timely petitions this court to redetermine that deficiency sec_6213 rule a c 74_tc_377 46_tc_499 in the instant case respondent has not determined a deficiency in respect of any_tax imposed by subtitle a or b sec_6212 respondent has determined only that petitioner is liable for the three additions to tax mentioned above pursuant to sec_6665 none of these additions to tax is treated as a tax that is imposed by subtitle a or b as stated in sec_6665 sec_6665 applicable rules a additions treated as tax --except as otherwise provided in this title-- the additions to the tax additional_amounts and penalties provided by this chapter shall be paid upon notice_and_demand and shall be assessed collected and paid in the same manner as taxes and any reference in this title to tax imposed by this title shall be deemed also to refer to the additions to the tax additional_amounts and penalties provided by this chapter b procedure for assessing certain additions to tax --for purposes of subchapter_b of chapter relating to deficiency procedures for income estate gift and certain excise_taxes subsection a shall not apply to any addition_to_tax under sec_6651 sec_6654 or sec_6655 except that it shall apply-- in the case of an addition described in sec_6651 to that portion of such addition which is attributable to a deficiency in tax described in sec_6211 or to an addition described in sec_6654 or sec_6655 if no return is filed for the taxable_year because respondent has not determined a deficiency in tax we hold that we lack jurisdiction to decide this case to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
